Ray, J.
This was an action for the value of an animal killed within the grounds of the appellee and at a point where the railroad, after passing along the bank of the White Water Valley Canal, crosses the same upon an embankment erected in the bed of the canal, and not protected by any fence.
In a recent case between the same parties we have held the company liable for the failure to fence. If they may obstruct the bed of the canal with embankments, such embankments may also be guarded by fences.
Judgment affirmed, with ten per cent, damages and costs.